Citation Nr: 9926927	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
brain concussion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

The issues currently on appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1992 rating decision from the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

This issue was previously before the Board in December 1994.  
At that time the Board remanded the Case to the RO for 
additional development of the evidence, to include current VA 
examinations by a psychiatrist and a neurologist. 
"Both"examiners were requested to express an opinion 
regarding the following question:  "whether the veteran's 
inservice concussion caused a psychiatric disorder and/or is 
responsible for his incompetency.  They should list all 
manifestations attributed to the service connected residuals 
of brain concussion".

The requested VA psychiatric examination was conducted in 
January 1998.  At that time the examiner rendered an opinion 
that there was no evidence in the records that describe any 
neuropsychiatric condition prior to the head injuries in 
service.  However, the above requested opinion was not 
included in the examination report.  

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id.  While the Board is aware 
that the case has been pending for a significant period of 
time, in order to ensure the appellant's right of due process 
the case must be remanded to the RO 

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the veteran's claim for PTSD.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. 

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

Some of the factors which occurred inservice that the veteran 
believes are related to his psychiatric disorder are the 
inservice assault and the inability to understand English.  
The assault has been confirmed.  The Board finds that the 
remaining incident is consistent with service and is 
verified.  During his hearing at the RO he made a reference 
to his service in Vietnam but no specific information was 
given.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should provide the appellant 
with opportunity to submit specific and 
detailed information regarding the 
veteran's stressor events which occurred 
during service, to include during his 
tour of duty in Vietnam.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, to include to the extent 
possible the exact dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events.  The appellant 
may submit statements from fellow service 
members of the veteran or others who 
witnessed or knew of the alleged events 
at the time of their occurrence. 

2.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the veteran's psychiatric 
illness and service connected residuals 
of the concussion since his release from 
active duty up to the present which have 
not been previously obtained by the VA.  
The RO should then obtain all records 
which are not on file.  The RO should 
also notify the appellant that she may 
submit additional evidence, to include 
medical evidence and argument in support 
of her claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

3.  If additional information is received 
regarding stressors and the information 
is verifiable, the RO should request the 
appropriate sources to verify the 
stressors. 

4.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  
Stressors which have been verified are 
the inservice assault, and the inability 
to understand English.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce post-
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

If a psychiatric disorder(s), other than 
post-traumatic stress is diagnosed, it is 
requested that the examiner render an 
opinion as to the following:

a) When was the disorder(s) first 
manifested?  

b)  If not during service or in the case 
of a psychosis within one year 
thereafter, whether it is at least as 
likely as not that any psychiatric 
disorder diagnosed is causally related to 
any incident(s), which occurred during 
service. 

c)  Whether the veteran's inservice 
concussion caused or aggravates the 
psychiatric disorder and/or is 
responsible for his incompetency.  

The examiner is requested to list all 
manifestations attributed to the service 
connected residuals of brain concussion.  
A complete rational of any opinion 
expressed should be included in the 
examination report. 

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


If any benefit on appeal remains denied the RO should then 
issue a supplemental statement of the case and afford the 
appellant and the representative a reasonable opportunity to 
respond.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











